 
 
II 
Calendar No. 187 
110th CONGRESS 1st Session 
S. 1549 
IN THE SENATE OF THE UNITED STATES 
 
June 5, 2007 
Mr. Levin, from the Committee on Armed Services, reported the following original bill; which was read twice and placed on the calendar 
 
A BILL 
To authorize appropriations for fiscal year 2008 for military construction, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Military Construction Authorization Act for Fiscal Year 2008.  
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Congressional defense committees. 
TITLE XXI—ARMY 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Improvements to military family housing units. 
Sec. 2104. Authorization of appropriations, Army. 
Sec. 2105. Termination of authority to carry out fiscal year 2007 Army projects for which funds were not appropriated. 
Sec. 2106. Modification of authority to carry out certain fiscal year 2006 project. 
Sec. 2107. Extension of authorizations of certain fiscal year 2005 project. 
Sec. 2108. Technical amendments to the Military Construction Authorization Act for 2007. 
Sec. 2109. Ground lease, SOUTHCOM Headquarters Facility, Miami-Doral, Florida. 
TITLE XXII—NAVY 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Termination of authority to carry out fiscal year 2007 Navy projects for which funds were not appropriated. 
TITLE XXIII—AIR FORCE 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Termination of authority to carry out fiscal year 2007 Air Force projects for which funds were not appropriated. 
Sec. 2306. Modification of authority to carry out certain fiscal year 2006 project. 
Sec. 2307. Extension of authorizations of certain fiscal year 2005 projects. 
Sec. 2308. Extension of authorizations of certain fiscal year 2004 projects. 
TITLE XXIV—DEFENSE AGENCIES 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Termination or modification of authority to carry out certain fiscal year 2007 Defense Agencies projects. 
Sec. 2405. Extension of authorizations of certain fiscal year 2005 projects. 
TITLE XXV—NORTH ATLANTIC TREATY ORGANIZATION SECURITY INVESTMENT PROGRAM 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
TITLE XXVI—GUARD AND RESERVE FORCES FACILITIES 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. 
Sec. 2606. Authorization of appropriations, Guard and Reserve. 
Sec. 2607. Termination of authority to carry out fiscal year 2007 Guard and Reserve projects for which funds were not appropriated. 
Sec. 2608. Modification of authority to carry out fiscal year 2006 Air Force Reserve construction and acquisition projects. 
Sec. 2609. Extension of authorizations of certain fiscal year 2005 projects. 
Sec. 2610. Extension of authorizations of certain fiscal year 2004 projects. 
TITLE XXVII—BASE CLOSURE AND REALIGNMENT ACTIVITIES 
Sec. 2701. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2703. Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005. 
Sec. 2704. Authorized cost and scope of work variations. 
TITLE XXVIII—MILITARY CONSTRUCTION GENERAL PROVISIONS 
Subtitle A—Effective Date and Expiration of Authorizations 
Sec. 2801. Effective Date. 
Sec. 2802. Expiration of authorizations and amounts required to be specified by law. 
Subtitle B—Military Construction Program and Military Family Housing Changes 
Sec. 2811. General military construction transfer authority. 
Sec. 2812. Modifications of authority to lease military family housing. 
Sec. 2813. Increase in thresholds for unspecified minor military construction projects. 
Sec. 2814. Modification and extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. 
Sec. 2815. Temporary authority to support revitalization of Department of Defense laboratories through unspecified minor military construction projects. 
Sec. 2816. Two-year extension of temporary program to use minor military construction authority for construction of child development centers. 
Sec. 2817. Extension of authority to accept equalization payments for facility exchanges. 
Subtitle C—Real Property and Facilities Administration 
Sec. 2831. Requirement to report transactions resulting in annual costs of more than $750,000. 
Sec. 2832. Modification of authority to lease non-excess property. 
Sec. 2833. Enhanced flexibility to create or expand buffer zones. 
Sec. 2834. Reports on Army and Marine Corps operational ranges. 
Sec. 2835. Consolidation of real property provisions without substantive change. 
Subtitle D—Base Closure and Realignment 
Sec. 2841. Niagara Air Reserve Base, New York, basing report. 
Subtitle E—Land Conveyances 
Sec. 2851. Land conveyance, Lynn Haven Fuel Depot, Lynn Haven, Florida. 
Sec. 2852. Modification to land conveyance authority, Fort Bragg, North Carolina. 
Sec. 2853. Transfer of administrative jurisdiction, GSA property, Springfield, Virginia. 
Subtitle F—Other Matters 
Sec. 2861. Report on condition of schools under jurisdiction of Department of Defense Education Activity. 
Sec. 2862. Repeal of requirement for study and report on impact to military readiness of proposed land management changes on public lands in Utah. 
Sec. 2863. Additional project in Rhode Island. 
TITLE XXIX—WAR-RELATED MILITARY CONSTRUCTION AUTHORIZATIONS 
Sec. 2901. Authorized war-related Army construction and land acquisition projects. 
Sec. 2902. Authorization of war-related military construction appropriations, Army.   
3.Congressional defense committeesFor purposes of this Act, the term congressional defense committees has the meaning the given that term in section 101(a)(16) of title 10, United States Code.  
XXIARMY 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Army: Inside the United States 
  
StateInstallation or LocationAmount   
 
AlabamaAnniston Army Depot$26,000,000  
 Redstone Arsenal$20,000,000  
AlaskaFort Richardson$92,800,000  
 Fort Wainwright$114,500,000  
ArizonaFort Huachuca$129,600,000  
CaliforniaFort Irwin$24,000,000  
 Presidio, Monterey$28,000,000  
ColoradoFort Carson$156,200,000  
DelawareDover Air Force Base$17,500,000  
FloridaEglin Air Force Base$66,000,000  
 Miami Doral$237,000,000  
GeorgiaFort Benning$185,800,000  
 Fort Stewart/Hunter Army Air Field$123,500,000  
HawaiiFort Shafter$31,000,000  
Schofield Barracks$88,000,000  
 Wheeler Army Air Field$51,000,000  
IllinoisRock Island Arsenal$3,350,000  
KansasFort Leavenworth$90,800,000  
Fort Riley$138,300,000  
KentuckyFort Campbell$105,000,000  
 Fort Knox$6,700,000  
LouisianaFort Polk$15,900,000  
MarylandAberdeen Proving Ground$12,200,000  
MichiganDetroit Arsenal$18,500,000  
MissouriFort Leonard Wood$125,650,000  
NevadaHawthorne Army Ammunition Plant$11,800,000  
New MexicoWhite Sands Missile Range$71,000,000  
New YorkFort Drum$291,000,000  
North CarolinaFort Bragg$275,600,000  
OklahomaFort Sill$6,200,000  
South CarolinaFort Jackson$85,000,000  
TexasCamp Bullis$1,600,000  
Fort Bliss$111,900,000  
 Fort Hood$145,400,000  
Fort Sam Houston$19,150,000  
Red River Army Depot$9,200,000  
VirginiaFort Belvoir$13,000,000  
 Fort Eustis$75,000,000  
Fort Lee$16,700,000  
Fort Myer$20,800,000  
WashingtonFort Lewis$164,600,000  
Yakima Training Center$29,000,000      
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(2), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Army: Outside the United States 
  
CountryInstallation or LocationAmount   
 
BulgariaNevo Selo FOS$61,000,000  
GermanyGrafenwoehr$62,000,000  
HondurasSoto Cano Air Base$2,550,000  
ItalyVicenza$173,000,000  
KoreaCamp Humphreys$57,000,000  
RomaniaMihail Kogalniceanu FOS$12,600,000      
2102.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
 Army: Family Housing 
  
CountryInstallation or LocationUnitsAmount   
 
GermanyAnsbach138$52,000,000      
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $2,000,000.  
2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(a)(5)(A), the Secretary of the Army may improve existing military family housing units in an amount not to exceed $365,400,000.  
2104.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $5,218,067,000 as follows: 
(1)For military construction projects inside the United States authorized by section 2101(a), $3,254,250,000.  
(2)For military construction projects outside the United States authorized by section 2101(b), $295,150,000.  
(3)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $23,000,000.  
(4)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $333,947,000.  
(5)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $419,400,000.  
(B)For support of military family housing (including the functions described in section 2833 of title 10, United States Code), $742,920,000.  
(6)For the construction of increment 3 of a barracks complex at Fort Bragg, North Carolina, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3485), $47,400,000.  
(7)For the construction of increment 2 of a barracks complex at Fort Lewis, Washington, authorized by section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2445), as amended by section 20814 of the Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289), as added by section 2 of the Revised Continuing Appropriations Resolution, 2007 (Public Law 110–5), $102,000,000.  
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under paragraphs (1) and (2) of subsection (a).  
(2)$204,000,000 (the balance of the amount authorized under section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat 2445), as amended by section 20814 of the Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289) (as added by section 2 of the Revised Continuing Appropriations Resolution, 2007 (Public Law 110–5)), for construction of a brigade complex for Fort Lewis, Washington).  
(3)$37,000,000 (the balance of the amount authorized under section 2101(b) for construction of a brigade complex operations support facility at Vicenza, Italy).  
(4)$36,000,000 (the balance of the amount authorized under section 2101(b) for construction of a brigade complex barracks and community support facility at Vicenza, Italy).  
2105.Termination of authority to carry out fiscal year 2007 Army projects for which funds were not appropriated 
(a)Termination of inside the United States projectsThe table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2445), as amended by section 20814 of the Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289), as added by section 2 of the Revised Continuing Appropriations Resolution, 2007 (Public Law 110–5), is further amended— 
(1)by striking the item relating to Redstone Arsenal, Alabama;  
(2)by striking the item relating to Fort Wainwright, Alaska;  
(3)in the item relating to Fort Irwin, California, by striking $18,200,000 in the amount column and inserting $10,000,000;  
(4)in the item relating to Fort Carson, Colorado, by striking $30,800,000 in the amount column and inserting $24,000,000;  
(5)in the item relating to Fort Leavenworth, Kansas, by striking $23,200,000 in the amount column and inserting $15,000,000;  
(6)in the item relating to Fort Riley, Kansas, by striking $47,400,000 in the amount column and inserting $37,200,000;  
(7)in the item relating to Fort Campbell, Kentucky, by striking $135,300,000 in the amount column and inserting $115,400,000;  
(8)by striking the item relating to Fort Polk, Louisiana;  
(9)by striking the item relating to Aberdeen Proving Ground, Maryland;  
(10)by striking the item relating to Fort Detrick, Maryland;  
(11)by striking the item relating to Detroit Arsenal, Michigan;  
(12)in the item relating to Fort Leonard Wood, Missouri, by striking $34,500,000 in the amount column and inserting $17,000,000;  
(13)by striking the item relating to Picatinny Arsenal, New Jersey;  
(14)in the item relating to Fort Drum, New York, by striking $218,600,000 in the amount column and inserting $209,200,000;  
(15)in the item relating to Fort Bragg, North Carolina, by striking $96,900,000 in the amount column and inserting $89,000,000;  
(16)by striking the item relating to Letterkenny Depot, Pennsylvania;  
(17)by striking the item relating to Corpus Christi Army Depot, Texas;  
(18)by striking the item relating to Fort Bliss, Texas;  
(19)in the item relating to Fort Hood, Texas, by striking $93,000,000 in the amount column and inserting $75,000,000;  
(20)by striking the item relating to Red River Depot, Texas; and  
(21)by striking the item relating to Fort Lee, Virginia.  
(b)Conforming amendmentsSection 2104(a) of such Act (120 Stat. 2447) is amended— 
(1)in the matter preceding paragraph (1), by striking $3,518,450,000 and inserting $3,275,700,000; and  
(2)in paragraph (1), by striking $1,362,200,000 and inserting $1,119,450,000.  
2106.Modification of authority to carry out certain fiscal year 2006 project 
(a)ModificationThe table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3485) is amended in the item relating to Fort Bragg, North Carolina, by striking $301,250,000 in the amount column and inserting $308,250,000.  
(b)Conforming amendmentsSection 2104(b)(5) of that Act (119 Stat. 3488) is amended by striking $77,400,000 and inserting $84,400,000.  
2107.Extension of authorizations of certain fiscal year 2005 project 
(a)Extension and renewalNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2116), the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act, shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
 Army: Extension of 2005 Project Authorization 
  
Installation or LocationProjectAmount   
 
Schofield Barracks, HawaiiTraining facility$35,542,000      
2108.Technical amendments to the Military Construction Authorization Act for 2007 
(a)Technical amendment to specify location of project in RomaniaThe table in section 2101(b) of the Military Construction Authorization Act for 2007 (division B of Public Law 109–364; 120 Stat. 2446) is amended by striking Babadag Range and inserting Mihail Kogalniceanu Air Base.  
(b)Technical amendment To correct printing error relating to Army family housingThe table in section 2102(a) of the Military Construction Authorization Act for 2007 (division B of Public Law 109–364; 120 Stat. 2446) is amended by striking Fort McCoyine and inserting Fort McCoy.  
2109.Ground lease, SOUTHCOM Headquarters Facility, Miami-Doral, Florida 
(a)Ground lease authorizedThe Secretary of the Army may utilize the State of Florida property as described in sublease number 4489–01, entered into between the State of Florida and the United States (in this section referred to as the ground lease), for the purpose of constructing a consolidated headquarters facility for the United States Southern Command (SOUTHCOM).  
(b)Additional terms and conditionsThe Secretary of the Army may carry out the project to construct a new headquarters on property leased from the State of Florida when the following conditions have been met regarding the lease for the property: 
(1)The United States Government shall have the right to use the property without interruption until at least December 31, 2055.  
(2)The United States Government shall have the right to use the property for general administrative purposes in the event the United States Southern Command relocates or vacates the property.  
(c)Authority To obtain ground lease of adjacent propertyThe Secretary may obtain the ground lease of additional real property owned by the State of Florida that is adjacent to the real property leased under the ground lease for purposes of completing the construction of the SOUTHCOM headquarters facility, as long as the additional terms of the ground lease required by subsection (b) apply to such adjacent property.  
(d)LimitationThe Secretary may not obligate or expend funds appropriated pursuant to the authorization of appropriations in section 2104(a)(1) for the construction of the SOUTHCOM headquarters facility authorized under section 2101(a) until the Secretary transmits to the congressional defense committees a modification to the ground lease signed by the United States Government and the State of Florida in accordance with subsection (b).  
XXIINAVY 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(1), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Navy: Inside the United States 
  
StateInstallation or LocationAmount   
 
AlabamaOutlying Field Evergreen$9,560,000  
ArizonaMarine Corps Air Station, Yuma$33,720,000  
CaliforniaMarine Corps Base, Camp Pendleton$366,394,000  
Marine Corps Air Station, Miramar$26,760,000  
Naval Station, San Diego$23,630,000  
 Marine Corps Base, Twentynine Palms$147,059,000  
ConnecticutNaval Submarine Base, New London$11,900,000  
FloridaMarine Corps Logistics Base, Blount Island $7,570,000  
 Cape Canaveral$9,900,000  
Naval Surface Warfare Center, Panama City$13,870,000  
HawaiiMarine Corps Air Station, Kaneohe$37,961,000  
 Naval Base, Pearl Harbor$99,860,000  
Naval Shipyard, Pearl Harbor$30,200,000  
Naval Station Pearl Harbor, Wahiawa$65,410,000  
IllinoisNaval Training Center, Great Lakes$10,221,000  
IndianaNaval Support Activity, Crane$12,000,000  
MarylandNaval Air Warfare Center, Patuxent River$38,360,000  
MaineNaval Shipyard, Portsmouth$9,700,000  
MississippiNaval Air Station, Meridian$6,770,000  
NevadaNaval Air Station, Fallon$11,460,000  
New JerseyNaval Air Station, Lakehurst$4,100,000  
North CarolinaMarine Corps Air Station, Cherry Point$28,610,000  
 Marine Corps Air Station, New River$54,430,000  
Marine Corps Base, Camp Lejeune$278,070,000  
Rhode IslandNaval Station, Newport$9,990,000  
South CarolinaMarine Corps Air Station, Beaufort$6,800,000  
 Marine Corps Recruit Depot, Parris Island$55,282,000  
TexasNaval Air Station, Corpus Christi$14,290,000  
VirginiaNaval Support Activity, Chesapeake$8,450,000  
Naval Station, Norfolk$79,560,000  
 Marine Corps Base, Quantico$50,519,000  
WashingtonNaval Station, Bremerton$119,760,000  
 Naval Station, Everett$10,940,000  
Naval Air Station, Whidbey Island$23,910,000      
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(2), the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Navy: Outside the United States 
  
CountryInstallation or LocationAmount   
 
BahrainNaval Support Activity, Bahrain$35,500,000  
Diego GarciaNaval Support Facility, Diego Garcia$7,150,000  
DjiboutiCamp Lemonier$22,390,000  
GuamNaval Activities, Guam$273,518,000      
(c)Unspecified WorldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(3), the Secretary of the Navy may acquire real property and carry out military construction projects for unspecified installations or locations in the amount set forth in the following table: 
 Navy: Unspecified Worldwide 
  
LocationInstallation or LocationAmount   
 
Worldwide UnspecifiedWharf Utilities Upgrade$8,900,000  
 Host Nation Infrastructure$2,700,000      
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation, in the number of units, and in the amount set forth in the following table: 
 Navy: Family Housing 
  
LocationInstallationUnitsAmount   
 
Mariana IslandsNaval Activities, Guam73$47,167,000      
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of military family housing units in an amount not to exceed $3,172,000.  
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a)(6)(A), the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $237,990,000.  
2204.Authorization of appropriations, NavyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of the Navy in the total amount of $3,032,790,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2201(a), $1,717,016,000.  
(2)For military construction projects outside the United States authorized by section 2201(b), $338,558,000.  
(3)For military construction projects at unspecified worldwide locations authorized by section 2201(c), $11,600,000.  
(4)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $10,000,000.  
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $119,658,000.  
(6)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $300,095,000.  
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $371,404,000.  
(7)For the construction of increment 2 of the construction of an addition to the National Maritime Intelligence Center, Suitland, Maryland, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2448), $52,069,000.  
(8)For the construction of increment 3 of recruit training barracks infrastructure upgrade at Recruit Training Command, Great Lakes, Illinois, authorized by section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $16,650,000.  
(9)For the construction of increment 3 of wharf upgrades at Yokosuka, Japan, authorized by section 2201(b) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $8,750,000.  
(10)For the construction of increment 2 of the Bachelor Enlisted Quarters Homeport Ashore Program at Bremerton, Washington, authorized by section 2201(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3490), $47,240,000.  
(11)For the construction of increment 4 of the limited area production and storage complex at Naval Submarine Base Kitsap, Silverdale, Washington, authorized by section 2201(a) of the Military Construction Authorization Act of Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2105), as amended by section 2206 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3493), $39,750,000.  
2205.Termination of authority to carry out fiscal year 2007 Navy projects for which funds were not appropriated 
(a)Termination of inside the United States projectsThe table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2449) is amended— 
(1)in the item relating to Marine Corps Base, Twentynine Palms, California, by striking $27,217,000 in the amount column and inserting $8,217,000;  
(2)by striking the item relating to Naval Support Activity, Monterey, California;  
(3)by striking the item relating to Naval Submarine Base, New London, Connecticut;  
(4)by striking the item relating to Cape Canaveral, Florida;  
(5)in the item relating to Marine Corps Logistics Base, Albany, Georgia, by striking $70,540,000 in the amount column and inserting $62,000,000;  
(6)by striking the item relating to Naval Magazine, Pearl Harbor, Hawaii;  
(7)by striking the item relating to Naval Shipyard, Pearl Harbor, Hawaii;  
(8)by striking the item relating to Naval Support Activity, Crane, Indiana;  
(9)by striking the item relating to Portsmouth Naval Shipyard, Maine;  
(10)by striking the item relating to Naval Air Station, Meridian, Mississippi;  
(11)by striking the item relating to Naval Air Station, Fallon, Nevada;  
(12)by striking the item relating to Marine Corps Air Station, Cherry Point, North Carolina;  
(13)by striking the item relating to Naval Station, Newport, Rhode Island;  
(14)in the item relating to Marine Corps Air Station, Beaufort, South Carolina, by striking $25,575,000 in the amount column and inserting $22,225,000;  
(15)by striking the item relating to Naval Special Weapons Center, Dahlgren, Virginia;  
(16)in the item relating to Naval Support Activity, Norfolk, Virginia, by striking $41,712,000 in the amount column and inserting $28,462,000;  
(17)in the item relating to Naval Air Station, Whidbey Island, Washington, by striking $67,303,000 in the amount column and inserting $57,653,000; and  
(18)in the item relating to Naval Base, Kitsap, Washington, by striking $17,617,000 in the amount column and inserting $13,507,000.  
(b)Termination of military family housing projectsSection 2204(a)(6)(A) of such Act (120 Stat. 2450) is amended by striking $308,956,000 and inserting $305,256,000.  
(c)Conforming amendmentsSection 2204(a) of such Act, as amended by subsection (b), is further amended— 
(1)in the matter preceding paragraph (1), by striking $2,109,367,000 and inserting $1,946,867,000; and  
(2)in paragraph (1), by striking $832,982,000 and inserting $674,182,000.  
XXIIIAIR FORCE 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(1), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
 Air Force: Inside the United States 
  
StateInstallation or LocationAmount   
 
AlaskaElmendorf Air Force Base$83,180,000  
ArizonaDavis-Monthan Air Force Base$11,200,000  
ArkansasLittle Rock Air Force Base$9,800,000  
California Travis Air Force Base$26,600,000  
ColoradoFort Carson$13,500,000  
 Schriever Air Force Base$24,500,000  
United States Air Force Academy$15,000,000  
District of ColumbiaBolling Air Force Base$2,500,000  
FloridaEglin Air Force Base$158,300,000  
 MacDill Air Force Base$57,000,000  
Patrick Air Force Base$11,854,000  
 Tyndall Air Force Base$44,114,000  
GeorgiaRobins Air Force Base$14,700,000  
HawaiiHickam Air Force Base$31,971,000  
IllinoisScott Air Force Base$24,900,000  
KansasFort Riley$12,515,000  
MassachusettsHanscom Air Force Base$12,800,000  
Montana Malmstrom Air Force Base$7,000,000  
NebraskaOffutt Air Force Base$16,952,000  
New MexicoCannon Air Force Base$1,688,000  
  Kirtland Air Force Base$11,400,000  
NevadaNellis Air Force Base$4,950,000  
North DakotaGrand Forks Air Force Base$13,000,000  
  Minot Air Force Base$18,200,000  
OklahomaAltus Air Force Base$2,000,000  
  Tinker Air Force Base$34,600,000  
Vance Air Force Base$7,700,000  
South Carolina Charleston Air Force Base$11,000,000  
South DakotaEllsworth Air Force Base$16,600,000  
TexasLackland Air Force Base$14,000,000  
UtahHill Air Force Base$25,999,000  
WyomingFrancis E. Warren Air Force Base$14,600,000      
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(2), the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
 Air Force: Outside the United States 
  
CountryInstallation or LocationAmount   
 
GermanyRamstein Air Base$48,209,000  
GuamAndersen Air Force Base$10,00,000  
QatarAl Udeid Air Base$22,300,000  
SpainMoron Air Base$1,800,000  
United KingdomRoyal Air Force Lakenheath$17,300,000  
 Royal Air Force Menwith Hill Station$41,000,000      
(c)Unspecified WorldwideUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(3), the Secretary of the Air Force may acquire real property and carry out military construction projects for unspecified installations or locations in the amounts set forth in the following table: 
 Air Force: Unspecified Worldwide 
  
LocationInstallation or LocationAmount   
 
Worldwide ClassifiedClassified Project$1,500,000  
 Classified-Special Evaluation Program$13,940,000      
2302.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(6)(A), the Secretary of the Air Force may construct or acquire family housing units (including land acquisition and supporting facilities) at the installation or location, in the number of units, and in the amount set forth in the following table: 
 Air Force: Family Housing 
  
State or CountryInstallation or LocationUnitsAmount   
 
GermanyRamstein Air Base117$56,275,000      
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(6)(A), the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of military family housing units in an amount not to exceed $12,210,000.  
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a)(6)(A), the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $294,262,000.  
2304.Authorization of appropriations, Air ForceFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of the Air Force in the total amount of $2,097,357,000, as follows: 
(1)For military construction projects inside the United States authorized by section 2301(a), $754,123,000.  
(2)For military construction projects outside the United States authorized by section 2301(b), $140,609,000.  
(3)For the military construction projects at unspecified worldwide locations authorized by section 2301(c), $15,440,000.  
(4)For unspecified minor military construction projects authorized by section 2805 of title 10, United States Code, $15,000,000.  
(5)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $61,103,000.  
(6)For military family housing functions: 
(A)For construction and acquisition, planning and design, and improvement of military family housing and facilities, $362,747,000.  
(B)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $688,335,000.  
(7)For the construction of increment 3 of the main base runway at Edwards Air Force Base, California, authorized by section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494), $35,000,000.  
(8)For the construction of increment 3 of the CENTCOM Joint Intelligence Center at MacDill Air Force Base, Florida, authorized by section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494), as amended by section 2305 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2456), $25,000,000.  
2305.Termination of authority to carry out fiscal year 2007 Air Force projects for which funds were not appropriated 
(a)Termination of inside the United States projectsThe table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2453) is amended— 
(1)in the item relating to Elmendorf, Alaska, by striking $68,100,000 in the amount column and inserting $56,100,000;  
(2)in the item relating to Davis-Monthan Air Force Base, Arizona, by striking $11,800,000 in the amount column and inserting $4,600,000;  
(3)by striking the item relating to Little Rock Air Force Base, Arkansas;  
(4)in the item relating to Travis Air Force Base, California, by striking $85,800,000 in the amount column and inserting $73,900,000;  
(5)by striking the item relating to Peterson Air Force Base, Colorado;  
(6)in the item relating to Dover Air Force, Delaware, by striking $30,400,000 in the amount column and inserting $26,400,000;  
(7)in the item relating to Eglin Air Force Base, Florida, by striking $30,350,000 in the amount column and inserting $19,350,000;  
(8)in the item relating to Tyndall Air Force Base, Florida, by striking $8,200,000 in the amount column and inserting $1,800,000;  
(9)in the item relating to Robins Air Force Base, Georgia, by striking $59,600,000 in the amount column and inserting $38,600,000;  
(10)in the item relating to Scott Air Force, Illinois, by striking $28,200,000 in the amount column and inserting $20,000,000;  
(11)by striking the item relating to McConnell Air Force Base, Kansas;  
(12)by striking the item relating to Hanscom Air Force Base, Massachusetts;  
(13)by striking the item relating to Whiteman Air Force Base, Missouri;  
(14)by striking the item relating to Malmstrom Air Force Base, Montana;  
(15)in the item relating to McGuire Air Force Base, New Jersey, by striking $28,500,000 in the amount column and inserting $15,500,000;  
(16)by striking the item relating to Kirtland Air Force Base, New Mexico;  
(17)by striking the item relating to Minot Air Force Base, North Dakota;  
(18)in the item relating to Altus Air Force Base, Oklahoma, by striking $9,500,000 in the amount column and inserting $1,500,000;  
(19)by striking the item relating to Tinker Air Force Base, Oklahoma;  
(20)by striking the item relating to Charleston Air Force Base, South Carolina;  
(21)in the item relating to Shaw Air Force Base, South Carolina, by striking $31,500,000 in the amount column and inserting $22,200,000;  
(22)by striking the item relating to Ellsworth Air Force Base, South Dakota;  
(23)by striking the item relating to Laughlin Air Force Base, Texas;  
(24)by striking the item relating to Sheppard Air Force Base, Texas;  
(25)in the item relating to Hill Air Force Base, Utah, by striking $63,400,000 in the amount column and inserting $53,400,000; and  
(26)by striking the item relating to Fairchild Air Force Base, Washington.  
(b)Conforming amendmentsSection 2304(a) of such Act (120 Stat. 2455) is amended— 
(1)in the matter preceding paragraph (1), by striking $3,231,442,000 and inserting $3,005,817,000; and  
(2)in paragraph (1), by striking $962,286,000 and inserting $736,661,000.  
2306.Modification of authority to carry out certain fiscal year 2006 project 
(a)ModificationThe table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3494), as amended by section 2305(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2456), is further amended in the item relating to MacDill Air Force Base, Florida, by striking $101,500,000 in the amount column and inserting $126,500,000.  
(b)Conforming amendmentSection 2304(b)(4) of the Military Construction Authorization Act for Fiscal Year 2006 (119 Stat. 3496), as amended by section 2305(b) of the Military Construction Authorization Act for Fiscal Year 2007 (120 Stat. 2456), is further amended by striking $23,300,000 and inserting $48,300,000.  
2307.Extension of authorizations of certain fiscal year 2005 projects 
(a)Extension and renewalNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2116), authorizations set forth in the table in subsection (b), as provided in section 2302 of that Act, shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
 Air Force: Extension of 2005 Project Authorizations 
  
Installation or LocationProjectAmount   
 
Davis-Monthan Air Force Base, ArizonaFamily housing (250 units)$48,500,000  
Vandenberg Air Force Base, CaliforniaFamily housing (120 units)$30,906,000  
MacDill Air Force Base, FloridaFamily housing (61 units)$21,723,000  
MacDill Air Force Base, FloridaHousing maintenance facility$1,250,000  
Columbus Air Force Base, MississippiHousing management facility$711,000  
Whiteman Air Force Base, MissouriFamily housing (160 units)$37,087,000  
Seymour Johnson Air Force Base, North CarolinaFamily housing (167 units)$32,693,000  
Goodfellow Air Force Base, TexasFamily housing (127 units)$20,604,00  
Ramstein Air Base, GermanyUSAFE Theater Aerospace Operations Support Center$24,024,000      
2308.Extension of authorizations of certain fiscal year 2004 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1716), authorizations set forth in the table in subsection (b), as provided in section 2302 of that Act and extended by section 2702 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2464), shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
 Air Force: Extension of 2004 Project Authorizations 
  
Installation or LocationProjectAmount   
 
Travis Air Force Base, CaliforniaFamily housing (56 units)$12,723,000  
Eglin Air Force Base, FloridaFamily housing (279 units)$32,166,000      
XXIVDEFENSE AGENCIES 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a)(1), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following tables: 
 Defense Education Activity 
  
StateInstallation or LocationAmount   
 
North CarolinaMarine Corps Base, Camp Lejeune $2,014,000     
 Defense Intelligence Agency 
  
StateInstallation or LocationAmount   
 
District of ColumbiaBolling Air Force Base $1,012,000     
 Defense Logistics Agency 
  
StateInstallation or LocationAmount   
 
CaliforniaPort Loma Annex$140,000,000  
FloridaNaval Air Station, Key West$1,874,000  
HawaiiHickam Air Force Base$26,000,000  
New MexicoKirtland Air Force Base$1,800,000  
OhioDefense Supply Center Columbus$4,000,000  
PennsylvaniaDefense Distribution Depot, New Cumberland$21,000,000  
VirginiaFort Belvoir$5,000,000     
 National Security Agency 
  
StateInstallation or LocationAmount   
 
MarylandFort Meade$11,901,000     
 Special Operations Command 
  
StateInstallation or LocationAmount   
 
CaliforniaMarine Corps Base, Camp Pendleton$20,030,000  
 Naval Amphibious Base, Coronodo$12,000,000  
FloridaHurlburt Field$29,111,000  
 MacDill Air Force Base$47,700,000  
GeorgiaFort Benning$35,000,000  
 Hunter Army Air Field$13,800,000  
KentuckyFort Campbell$53,500,000  
MississippiStennis Space Center$10,200,000  
New MexicoCannon Air Force Base$7,500,000  
North CarolinaFort Bragg$47,250,000  
 Marine Corps Base, Camp Lejeune$28,210,000  
VirginiaDam Neck$108,500,000  
 Naval Amphibious Base, Little Creek$99,000,000  
WashingtonFort Lewis$77,000,000     
 TRICARE Management Activity 
  
StateInstallation or LocationAmount   
 
FloridaMacDill Air Force Base$5,000,000  
IllinoisNaval Hospital, Great Lakes$99,000,000   
New YorkFort Drum$41,000,000  
TexasCamp Bullis$7,400,000  
VirginiaNaval Station, Norfolk$6,450,000  
WashingtonFort Lewis$21,000,000      
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a)(2), the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following tables: 
 Defense Education Activity 
  
CountryInstallation or LocationAmount   
 
BelgiumSterrebeek $5,992,000  
GermanyRamstein Air Base$5,393,000  
 Wiesbaden Air Base$20,472,000     
 Special Operations Command 
  
CountryInstallation or LocationAmount   
 
BahrainSouthwest Asia$19,000,000  
QatarAl Udeid AB$52,852,000     
 TRICARE Management Activity 
  
CountryInstallation or LocationAmount   
 
GermanySpangdahlem Air Base$30,100,000      
(c)Unspecified worldwideUsing the amounts appropriated pursuant to the authorization of appropriations in section 2403(a)(3), the Secretary of Defense may acquire real property and carry out military construction projects for unspecified installations or locations in the amount set forth in the following table: 
 Defense Agencies: Unspecified Worldwide 
  
LocationInstallation or LocationAmount   
 
Worldwide ClassifiedClassified Project$1,887,000      
2402.Energy conservation projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a)(7), the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, in the amount of $70,000,000.  
2403.Authorization of appropriations, Defense AgenciesFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments) in the total amount of $1,944,529,000 as follows: 
(1)For military construction projects inside the United States authorized by section 2401(a), $969,152,000.  
(2)For military construction projects outside the United States authorized by section 2401(b), $133,809,000.  
(3)For the military construction projects at unspecified worldwide locations authorized by section 2301(c), $1,887,000.  
(4)For unspecified minor military construction projects under section 2805 of title 10, United States Code, $23,711,000.  
(5)For contingency construction projects of the Secretary of Defense under section 2804 of title 10, United States Code, $10,000,000.  
(6)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $154,728,000.  
(7)For energy conservation projects authorized by section 2402 of this Act, $70,000,000.  
(8)For military family housing functions: 
(A)For support of military family housing (including functions described in section 2833 of title 10, United States Code), $48,848,000.  
(B)For credit to the Department of Defense Family Housing Improvement Fund established by section 2883(a)(1) of title 10, United States Code, $500,000.  
(9)For the construction of increment 3 of the regional security operations center at Kunia, Hawaii, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3497), as amended by section 7017 of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 485), $136,318,000.  
(10)For the construction of increment 3 of the regional security operations center at Augusta, Georgia, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3497), as amended by section 7016 of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 485), $100,000,000.  
(11)For the construction of increment 2 of the health clinic replacement at MacDill Air Force Base, Florida, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), $41,400,000.  
(12)For the construction of increment 2 of the replacement of the Army Medical Research Institute of Infectious Diseases at Fort Detrick, Maryland, authorized by section 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457), $150,000,000.  
(13)For the construction of increment 9 of a munitions demilitarization facility at Pueblo Chemical Activity, Colorado, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839) and section 2407 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), $35,159,000.  
(14)For the construction of increment 8 of a munitions demilitarization facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military Construction Authorization Act for Fiscal Year 2002 (division B of Public Law 107–107; 115 Stat. 1298) and section 2405 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2698), $69,017,000.  
2404.Termination or modification of authority to carry out certain fiscal year 2007 Defense Agencies projects 
(a)Termination of inside the United States projects for which funds were not appropriatedThe table relating to Special Operations Command in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2457) is amended— 
(1)by striking the item relating to Stennis Space Center, Mississippi; and  
(2)in the item relating to Fort Bragg, North Carolina, by striking $51,768,000 in the amount column and inserting $44,868,000.  
(b)Modification of authority To carry out certain base closure and realignment activitiesSection 2405(a)(7) of that Act (120 Stat. 2460) is amended by striking $191,220,000 and inserting $252,279,000.  
(c)Modification of certain inside the United States projectSection 2405(a)(15) of that Act (120 Stat. 2461) is amended by striking $99,157,000 and inserting $89,157,000.  
(d)Conforming amendmentsSection 2405(a) of that Act, as amended by subsections (a) through (c), is further amended— 
(1)in the matter preceding paragraph (1), by striking $7,163,431,000 and inserting $7,197,390,000; and  
(2)in paragraph (1), by striking $533,099,000 and inserting $515,999,000.  
2405.Extension of authorizations of certain fiscal year 2005 projects 
(a)Extension and renewalNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2116), authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act, shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
 Defense Wide: Extension of 2005 Project Authorizations 
  
Installation or LocationAgency and ProjectAmount   
 
Naval Air Station, Oceana, VirginiaDLA bulk fuel storage tank$3,589,000  
Naval Air Station, Jacksonville, FloridaTMA hospital project$28,438,000      
XXVNORTH ATLANTIC TREATY ORGANIZATION SECURITY INVESTMENT PROGRAM 
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States.  
2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501, in the amount of $201,400,000.  
XXVIGUARD AND RESERVE FORCES FACILITIES 
2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1)(A), the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations, and in the amounts, set forth in the following table: 
 Army National Guard 
  
StateLocationAmount   
 
AlabamaSpringville$3,300,000  
ArkansasCamp Robinson$23,923.000  
ArizonaFlorence$10,870,000  
California Sacramento Army Depot$21,000,000  
 Camp Roberts$2,850,000  
ConnecticutNiantic$13,600,000  
FloridaJacksonville$12,200,000  
IdahoGowen Field$7,615,000  
 Orchard Training Area$1,700,000  
IllinoisSt. Clair County$8,100,000  
IowaIowa City$13,186,000  
MichiganCamp Grayling$2,450,000  
 Lansing$4,239,000  
MinnesotaCamp Ripley$4,850,000  
MississippiCamp Shelby$4,000,000  
MissouriWhiteman Air Force Base$30,000,000  
North DakotaCamp Grafton$33,416,000  
OregonOntario$11,000,000  
PennsylvaniaCarlisle$7,800,000  
 East Fallowfield Township$8,300,000  
Fort Indiantown Gap$9,500,000  
Gettysburg$6,300,000  
Graterford$7,300,000  
Hanover$5,500,000  
Hazelton$5,600,000  
Holidaysburg$9,400,000  
Huntingdon$7,500,000  
Kutztown$6,800,000  
Lebanon$7,800,000  
Philadelphia$13,650,000  
Rhode IslandEast Greenwich$8,200,000  
North Kingstown$33,000,000  
TexasCamp Bowie$1,500,000  
Fort Wolters$2,100,000  
UtahNorth Salt Lake$12,200,000  
VermontEthan Allen Range$1,996,000  
VirginiaFort Pickett$26,211,000  
Winchester$3,113,000  
West VirginiaCamp Dawson$4,500,000  
WyomingCamp Guernsey$2,650,000      
2602.Authorized Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(1)(B), the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations, and in the amounts, set forth in the following table: 
 Army Reserve 
  
StateLocationAmount   
 
CaliforniaFort Hunter Liggett$7,035,000  
 Garden Grove$25,440,000  
MontanaButte$7,629,000  
New JerseyFort Dix$17,000,000  
New YorkFort Drum$15,923,000  
TexasEllington Field$15,000,000  
 Fort Worth$15,076,000  
WisconsinEllsworth$9,100,000  
 Fort McCoy$8,523,000      
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(a)(2), the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations, and in the amounts, set forth in the following table: 
 Navy Reserve and Marine Corps Reserve 
  
StateLocationAmount   
 
CaliforniaMiramar$5,580,000  
MichiganSelfridge$4,030,000  
OhioWright-Patterson Air Force Base$10,277,000  
OregonPortland$1,900,000  
South DakotaSioux Falls$3,730,000  
TexasAustin$6,490,000  
 Fort Worth$22,514,000  
VirginiaQuantico$2,410,000      
2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3)(A), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations, and in the amounts, set forth in the following table: 
 Air National Guard 
  
StateLocationAmount   
 
ColoradoBuckley Air National Guard Base$7,300,000  
DelawareNew Castle $10,800,000  
GeorgiaSavannah International Airport$9,000,000  
IndianaHulman Regional Airport$7,700,000  
KansasSmoky Hill Air National Guard Range$9,000,000  
LouisianaCamp Beauregard$1,800,000  
MassachusettsOtis Air National Guard Base$1,800,000  
New HampshirePease Air National Guard Base$8,900,000  
NebraskaLincoln$8,900,000  
NevadaReno-Tahoe International Airport$5,200,000  
New YorkGabreski Airport$8,400,000  
PennsylvaniaFort Indiantown Gap$12,700,000  
Rhode IslandQuonset State Airport$5,000,000  
South DakotaJoe Foss Field$7,900,000  
TennesseeMcGhee-Tyson Airport$3,200,000  
 Memphis International Airport$11,376,000  
VermontBurlington$6,600,000  
West VirginiaEastern West Virginia Regional Airport-Shepherd Field$50,776,000  
 Yeager$17,300,000  
WisconsinTruax Field$7,300,000      
2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606(3)(B), the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations, and in the amounts, set forth in the following table: 
 Air Force Reserve  
  
StateLocationAmount   
 
AlaskaElmendorf Air Force Base$14,950,000  
UtahHill Air Force Base$3,200,000      
2606.Authorization of appropriations, Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), in the following amounts: 
(1)For the Department of the Army— 
(A)for the Army National Guard of the United States, $458,515,000; and  
(B)for the Army Reserve, $134,684,000.  
(2)For the Department of the Navy, for the Navy and Marine Corps Reserve, $59,150,000.  
(3)For the Department of the Air Force— 
(A)for the Air National Guard of the United States, $216,417,000; and  
(B)for the Air Force Reserve, $26,559,000.  
2607.Termination of authority to carry out fiscal year 2007 Guard and Reserve projects for which funds were not appropriatedSection 2601 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2463) is amended— 
(1)in paragraph(1)— 
(A)in subparagraph (A), by striking $561,375,000 and inserting $476,697,000; and  
(B)in subparagraph (B), by striking $190,617,000 and inserting $167,987,000;  
(2)in paragraph (2), by striking 49,998,000 and inserting $43,498,000; and  
(3)in paragraph (3)— 
(A)in subparagraph (A), by striking $294,283,000 and inserting $133,983,000; and  
(B)in subparagraph (B), by striking $56,836,000 and inserting $47,436,000.  
2608.Modification of authority to carry out fiscal year 2006 Air Force Reserve construction and acquisition projectsSection 2601(3)(B) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3501) is amended by striking $105,883,000 and inserting $102,783,000.  
2609.Extension of authorizations of certain fiscal year 2005 projects 
(a)Extension and renewalNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2116), the authorizations set forth in the tables in subsection (b), as provided in section 2601 of that Act, shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TablesThe tables referred to in subsection (a) are as follows: 
 Army National Guard: Extension of 2005 Project Authorizations 
  
Installation or LocationProjectAmount   
 
Dublin, CaliforniaReadiness center$11,318,000  
Gary, IndianaReserve center$9,380,000     
 Army Reserve: Extension of 2005 Project Authorization 
  
Installation or LocationProjectAmount   
 
Corpus Christi (Robstown), TexasStorage facility$9,038,000      
2610.Extension of authorizations of certain fiscal year 2004 projects 
(a)ExtensionNotwithstanding section 2701 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1716), the authorizations set forth in the table in subsection (b), as provided in section 2601 of that Act and extended by section 2702 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2464), shall remain in effect until October 1, 2008, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2009, whichever is later.  
(b)TableThe table referred to in subsection (a) is as follows: 
 Army National Guard: Extension of 2004 Project Authorizations 
  
Installation or LocationProjectAmount   
 
Albuquerque, New MexicoReadiness center$2,533,000  
Fort Indiantown Gap, PennsylvaniaMulti-purpose training range$15,338,000      
XXVIIBASE CLOSURE AND REALIGNMENT ACTIVITIES 
2701.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 1990Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 1990 established by section 2906 of such Act, in the total amount of $220,689,000, as follows: 
(1)For the Department of the Army, $73,716,000.  
(2)For the Department of the Air Force, $143,260,000.  
(3)For the Defense Agencies, $3,713,000.  
2702.Authorized base closure and realignment activities funded through Department of Defense Base Closure Account 2005Using amounts appropriated pursuant to the authorization of appropriations in section 2703, the Secretary of Defense may carry out base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the amount of $8,718,988,000.  
2703.Authorization of appropriations for base closure and realignment activities funded through Department of Defense Base Closure Account 2005Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for base closure and realignment activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act, in the total amount of $8,174,315,000, as follows: 
(1)For the Department of the Army, $4,015,746,000.  
(2)For the Department of the Navy, $733,695,000.  
(3)For the Department of the Air Force, $1,183,812,000.  
(4)For the Defense Agencies, $2,241,062,000.  
2704.Authorized cost and scope of work variationsFor military construction projects carried out using amounts appropriated pursuant to the authorization of appropriations in sections 2701 and 2703 of this title and section 2405(a)(8) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2460), section 2853 of title 10, United States Code, shall apply for variations to the cost and scope of work for each military construction project requested to the congressional defense committees as part of the budget justification materials submitted to Congress in support of the Department of Defense budget for fiscal year 2007 and 2008 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code).  
XXVIIIMILITARY CONSTRUCTION GENERAL PROVISIONS 
AEffective Date and Expiration of Authorizations 
2801.Effective DateTitles XXI, XXII, XXIII, XXIV, XXV, XXVI, XXVII, and XXIX shall take effect on the later of— 
(1)October 1, 2007; or  
(2)the date of the enactment of this Act.  
2802.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVI and title XXIX for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2010; or  
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2011.  
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2010; or  
(2)the date of the enactment of an Act authorizing funds for fiscal year 2011 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program.  
BMilitary Construction Program and Military Family Housing Changes 
2811.General military construction transfer authority 
(a)Authority To transfer authorizations 
(1)AuthorityUpon a determination by the Secretary of a military department, or with respect to the Defense Agencies, the Secretary of Defense, that such action is necessary in the national interest, the Secretary concerned may transfer amounts of authorizations made available to that military department or Defense Agency in this division for fiscal year 2008 between any such authorizations for that military department or Defense Agency for that fiscal year. Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred.  
(2)Aggregate limitThe aggregate amount of authorizations that the Secretaries concerned may transfer under the authority of this section may not exceed $200,000,000.  
(b)LimitationThe authority provided by this section to transfer authorizations may only be used to fund increases in the cost or scope of military construction projects that have been authorized by law.  
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred.  
(d)Notice to CongressThe Secretary concerned shall promptly notify Congress of each transfer made by that Secretary under subsection (a).  
2812.Modifications of authority to lease military family housing 
(a)Increased maximum lease amount applicable to certain domestic Army family housing leasesSubsection (b) of section 2828 of title 10, United States Code, is amended— 
(1)in paragraph (2), by striking paragraphs (3) and (4) and inserting paragraphs (3), (4), and (7);  
(2)in paragraph (5), by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (7); and  
(3)by adding at the end the following new paragraph: 
 
(7) 
(A)Not more than 600 housing units may be leased by the Secretary of the Army under subsection (a) for which the expenditure for the rental of such units (including the cost of utilities, maintenance, and operation) exceeds the maximum amount per unit per year in effect under paragraph (2) but does not exceed $18,620 per unit per year, as adjusted from time to time under paragraph (5).  
(B)The maximum lease amount provided in subparagraph (A) shall apply only to Army family housing in areas designated by the Secretary of the Army.  
(C)The term of a lease under subparagraph (A) may not exceed 2 years. .  
(b)Increased maximum lease amount applicable to foreign military family housing leasesSubsection (e) of such section is amended— 
(1)in paragraph (1)— 
(A)by striking (1) and inserting (1)(A);  
(B)by striking the second sentence; and  
(C)by adding at the end the following new subparagraph: 
 
(B) 
(i)Subject to clause (ii), the maximum lease amounts in subparagraph (A) may be waived and increased up to a maximum of $100,000 per unit per year.  
(ii)The Secretary concerned may not exercise the waiver authority under clause (i) until the Secretary has notified the congressional defense committees of such proposed waiver and the reasons therefor and a period of 21 days has elapsed or, if over sooner, 14 days after such notice is provided in an electronic medium pursuant to section 480 of this title. ;  
(2)in paragraph (2), by striking the Secretary of the Navy may lease not more than 2,800 units of family housing in Italy, and the Secretary of the Army may lease not more than 500 units of family housing in Italy and inserting the Secretaries of the military departments may lease not more than 3,300 units of family housing in Italy; and  
(3)in paragraph (4), by striking $35,000 and inserting $35,050.  
(c)Increased threshold for congressional notification for foreign military family housing leasesSubsection (f) of such section is amended by striking $500,000 and inserting $1,000,000.  
2813.Increase in thresholds for unspecified minor military construction projects 
(a)IncreaseSection 2805(a)(1) of title 10, United States Code, is amended— 
(1)by striking $1,500,000 and inserting $2,500,000; and  
(2)by striking $3,000,000 and inserting $4,000,000.  
(b)effective dateThe amendments made by subsection (a) shall take effect on October 1, 2007.  
2814.Modification and extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United StatesSection 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as amended by section 2810 of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2128), section 2809 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3508), and section 2802 of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2466), is further amended— 
(1)in subsection (a), by striking 2007 and inserting 2008; and  
(2)in subsection (c)— 
(A)in paragraph (1), by striking (1) The total and inserting The total; and  
(B)by striking paragraphs (2) and (3).  
2815.Temporary authority to support revitalization of Department of Defense laboratories through unspecified minor military construction projects 
(a)Laboratory revitalizationFor the revitalization and recapitalization of laboratories owned by the United States and under the jurisdiction of the Secretary concerned, the Secretary concerned may obligate and expend— 
(1)from appropriations available to the Secretary concerned for operation and maintenance, amounts necessary to carry out an unspecified minor military construction project costing not more than $1,000,000; or  
(2)from appropriations available to the Secretary concerned for military construction not otherwise authorized by law, amounts necessary to carry out an unspecified minor military construction project costing not more than $2,500,000.  
(b)Fiscal year limitation applicable to individual laboratoriesFor purposes of this section, the total amount allowed to be applied in any one fiscal year to projects at any one laboratory shall be limited to the larger of the amounts applicable under subsection (a).  
(c)Laboratory definedIn this section, the term laboratory includes— 
(1)a research, engineering, and development center;  
(2)a test and evaluation activity; and  
(3)any buildings, structures, or facilities located at and supporting such center or activity.  
(d)SunsetThe authority to carry out a project under this section expires on September 30, 2012.  
2816.Two-year extension of temporary program to use minor military construction authority for construction of child development centers 
(a)ExtensionSubsection (e) of section 2810 of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3510) is amended by striking September 30, 2007 and inserting September 30, 2009.  
(b)Report requiredSubsection (d) of such section is amended to read as follows: 
 
(d)Reports requiredNot later than March 1, 2007, and March 1, 2009, the Secretary of Defense shall submit to the congressional committees reports on the program authorized by this section. Each report shall include a list and description of the construction projects carried out under the program, including the location and cost of each project. .  
2817.Extension of authority to accept equalization payments for facility exchangesSection 2809(c)(5) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2127) is amended by striking September 30, 2007 and inserting September 30, 2010.  
CReal Property and Facilities Administration 
2831.Requirement to report transactions resulting in annual costs of more than $750,000Section 2662(a)(1) of title 10, United States Code, is amended— 
(1)by striking or his designee and inserting or the Secretary's designee, or with respect to a Defense Agency, the Secretary of Defense or the Secretary's designee; and  
(2)by adding at the end the following new subparagraph: 
 
(G)Any transaction or contract action that results in, or includes, the acquisition or use by, or the lease or license to, the United States of real property, if the estimated annual rental or cost for the use of the real property is more than $750,000. .  
2832.Modification of authority to lease non-excess property 
(a)Increased use of competitive procedures for selection of certain lesseesSection 2667(h)(1) of title 10, United States Code, is amended by striking exceeds one year, and the fair market value of the lease and inserting exceeds one year, or the fair market value of the lease.  
(b)Modification of authorities related to facilities operation support 
(1)Elimination of authority to accept facilities operation support as in-kind considerationSection 2667(c)(1) of title 10, United States Code, is amended— 
(A)by striking subparagraph (D); and  
(B)by redesignating subparagraph (E) as subparagraph (D).  
(2)Elimination of authority to use rental and certain other proceeds for facilities operation supportSection 2667(e)(1)(C) of title 10, United States Code, is amended by striking clause (iv).  
(c)Technical amendmentsSection 2667(e) of title 10, United States Code, is further amended— 
(1)in paragraph (1)(B)(ii), by striking paragraph (4), (5), or (6) and inserting paragraph (3), (4), or (5); and  
(2)by redesignating paragraphs (4), (5), and (6) as paragraphs (3), (4), and (5).  
2833.Enhanced flexibility to create or expand buffer zonesSection 2684a(d) of title 10, United States Code, is amended— 
(1)by redesignating paragraphs (3), (4), (5), and (6) as paragraphs (4), (5), (6), and (7), respectively;  
(2)by inserting after paragraph (2) the following new paragraph: 
 
(3)Subject to the availability of appropriations for such purpose, an agreement with an eligible entity under subsection (a)(2) may provide for the management of natural resources and the contribution by the United States towards natural resource management costs on any real property in which a military department has acquired any right title or interest in accordance with paragraph (1)(A) where there is a demonstrated need to preserve or restore habitat for purposes of subsection (a)(2). ; and  
(3)in paragraph (4)(C), as redesignated by paragraph (1), by striking paragraph (4) and inserting paragraph (5), unless the Secretary concerned certifies in writing to the Committees on Armed Services of the Senate and the House of Representatives that the military value to the United States as a result of the acquisition of such property or interest in property justifies the payment of costs in excess of the fair market value of such property or interest. Such certification shall include a detailed description of the military value to be obtained in each such case. The Secretary concerned may not acquire such property or interest until 14 days after the date on which the certification is provided to the Committees or, if earlier, 10 days after the date on which a copy of such certification is provided in an electronic medium pursuant to section 480 of this title.  
2834.Reports on Army and Marine Corps operational ranges 
(a)Report on utilization and potential expansion of Army operational rangesSection 2827(c) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2479) is amended— 
(1)in paragraph (1), by striking February 1, 2007 and inserting December 31, 2007; and  
(2)in paragraph (2)— 
(A)in subparagraph (B), by amending clauses (iv) and (v) to read as follows: 
 
(iv)the proposal contained in the budget justification materials submitted in support of the Department of Defense budget for fiscal year 2008 to increase the size of the active component of the Army to 547,400 personnel by the end of fiscal year 2012; or  
(v)high operational tempos or surge requirements. ; and  
(B)by adding at the end the following new subparagraphs: 
 
(F)An analysis of the cost of, potential military value of, and potential legal or practical impediments to, the expansion of the Joint Readiness Training Center at Fort Polk, Louisiana, through the acquisition of additional land adjacent to or in the vicinity of the installation that is under the control of the United States Forest Service.  
(G)An analysis of the impact of the proposal described in subparagraph (B)(iv) on the plan developed prior to such proposal to relocate forces from Germany to the United States and vacate installations in Germany as part of the Integrated Global Presence and Basing Strategy, including a comparative analysis of— 
(i)the projected utilization of the Army’s three combat training centers if all of the six light infantry brigades proposed to be added to the active component of the Army would be based in the United States; and  
(ii)the projected utilization of such ranges if at least one of those six brigades would be based in Germany.  
(H)If the analysis required by subparagraph (G) indicates that the Joint Multi-National Readiness Center in Hohenfels, Germany, or the Army's training complex at Grafenwoehr, Germany, would not be fully utilized under the basing scenarios analyzed, an estimate of the cost to replicate the training capability at that center in another location. .  
(b)Report on potential expansion of Marine Corps operational ranges 
(1)Report requiredNot later than December 31, 2007, the Secretary of the Navy shall submit to the congressional defense committees a report containing an assessment of the operational ranges used to support training and range activities of the Marine Corps.  
(2)ContentThe report required under paragraph (1) shall include the following information: 
(A)The size, description, and mission-essential tasks supported by each major Marine Corps operational range during fiscal year 2003.  
(B)A description of the projected changes in Marine Corps operational range requirements, including the size, characteristics, and attributes for mission-essential activities at each range and the extent to which any changes in requirements are a result of the proposal contained in the fiscal year 2008 budget request to increase the size of the active component of the Marine Corps to 202,000 personnel by the end of fiscal year 2012.  
(C)The projected deficit or surplus of land at each major Marine Corps operational range, and a description of the Secretary's plan to address that projected deficit or surplus of land as well as the upgrade of range attributes at each existing Marine Corps operational range.  
(D)A description of the Secretary's prioritization process and investment strategy to address the potential expansion or upgrade of Marine Corps operational ranges.  
(E)An analysis of alternatives to the expansion of Marine Corps operational ranges, including an assessment of the joint use of operational ranges under the jurisdiction, custody, or control of the Secretary of another military department.  
(F)An analysis of the cost of, potential military value of, and potential legal or practical impediments to, the expansion of Marine Corps Base, Twentynine Palms, California, through the acquisition of additional land adjacent to or in the vicinity of that installation that is under the control of the Bureau of Land Management.  
(3)DefinitionsIn this subsection: 
(A)The term Marine Corps operational range has the meaning given the term operational range in section 101(e)(3) of title 10, United States Code, except that the term is limited to operational ranges under the jurisdiction, custody, or control of the Secretary of the Navy that are used by or available to the United States Marine Corps.  
(B)The term range activities has the meaning given that term in section 101(e)(2) of such title.  
2835.Consolidation of real property provisions without substantive change 
(a)ConsolidationSection 2663 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(h)Options for military construction projects 
(1)AuthorityThe Secretary of a military department may acquire an option on a parcel of real property before or after its acquisition is authorized by law, if the Secretary considers it suitable and likely to be needed for a military project of the department.  
(2)ConsiderationAs consideration for an option acquired under paragraph (1), the Secretary may pay, from funds available to the department for real property activities, an amount that is not more than 12 percent of the appraised fair market value of the property. .  
(b)Conforming amendments 
(1)Repeal of superseded authoritySection 2677 of such title is repealed.  
(2)Clerical amendmentThe table of sections at the beginning of chapter 159 of such title is amended by striking the item relating to section 2677.  
DBase Closure and Realignment 
2841.Niagara Air Reserve Base, New York, basing reportNot later than December 1, 2007, the Secretary of the Air Force shall submit to the congressional defense committees a report containing a detailed plan of the current and future aviation assets that the Secretary expects will be based at Niagara Air Reserve Base, New York. The report shall include a description of all of the aviation assets that will be impacted by the series of relocations to be made to or from Niagara Air Reserve Base and the timeline for such relocations.  
ELand Conveyances 
2851.Land conveyance, Lynn Haven Fuel Depot, Lynn Haven, Florida 
(a)Conveyance authorizedThe Secretary of the Air Force may convey to Florida State University (in this section referred to as the University) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 40 acres located at the Lynn Haven Fuel Depot in Lynn Haven, Florida, as a public benefit conveyance for the purpose of permitting the University to develop the property as a new satellite campus.  
(b)Consideration 
(1)In generalFor the conveyance of the property under subsection (a), the University shall provide the United States with consideration in an amount that is acceptable to the Secretary, whether in the form of cash payment, in-kind consideration, or a combination thereof.  
(2)Reduced tuition ratesThe Secretary may accept as in-kind consideration under paragraph (1) reduced tuition rates or scholarships for military personnel at the University.  
(c)Payment of costs of conveyances 
(1)Payment requiredThe Secretary shall require the University to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, related to the conveyance. If amounts are collected from the University in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the University.  
(2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.  
(d)Reversionary InterestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in such subsection, all right, title, and interest in and to all or any portion of the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing.  
(e)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.  
(f)Additional term and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsections (a) as the Secretary considers appropriate to protect the interests of the United States.  
2852.Modification to land conveyance authority, Fort Bragg, North Carolina 
(a)Requirement To convey Tract No. 404–1 property without considerationSection 2836 of the Military Construction Authorization Act for Fiscal Year 1998 (111 Stat. 2005) is amended— 
(1)in subsection (a)(3), by striking at fair market value and inserting without consideration;  
(2)by amending subsection (b)(2) to read as follows: 
 
(2)The conveyances under paragraphs (2) and (3) of subsection (a) shall be subject to the condition that the County develop and use the conveyed properties for educational purposes and the construction of public school structures. ; and  
(3)by amending subsection (c)(2) to read as follows: 
 
(2)If the Secretary determines at any time that the real property conveyed under paragraph (2) or paragraph (3) of subsection (a) is not being used in accordance with subsection (b)(2), all right, title, and interest in and to the property conveyed under such paragraph, including any improvements thereon, shall revert to the United States, and the United States shall have the right of immediate entry thereon. .  
(b)Payment of costs of conveyanceSuch section is further amended by inserting at the end the following new subsection: 
 
(f)Payment of costs of conveyance of Tract No. 404–1 property 
(1)Payment requiredThe Secretary shall require the County to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a)(3), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the County.  
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. .  
2853.Transfer of administrative jurisdiction, GSA property, Springfield, Virginia 
(a)Transfer authorizedThe Administrator of General Services (in this section referred to as the Administrator) may transfer to the administrative jurisdiction of the Secretary of the Army a parcel of real property consisting of approximately 69.5 acres and containing warehouse facilities in Springfield, Virginia, known as the GSA Property for the purpose of permitting the Secretary to construct facilities on the property to support administrative functions to be located at Fort Belvoir, Virginia.  
(b)Consideration 
(1)In generalAs consideration for the property to be transferred by the Administrator, the Secretary of the Army shall— 
(A)pay all reasonable costs to move furnishings, equipment, and other material related to the relocation of functions identified by the Administrator;  
(B)if deemed necessary by the Administrator, transfer to the administrative jurisdiction of the Administrator a parcel of property in the National Capital Region determined to be suitable to the Administrator;  
(C)if deemed necessary by the Administrator, design and construct storage facilities, utilities, security measures, and access to a road infrastructure on the parcel to meet the requirements of the Administrator; and  
(D)if deemed necessary by the Administrator, enter into a memorandum of agreement with the Administrator for support services and security at the new facilities constructed pursuant to subsection (a).  
(2)Fair market value limitationThe consideration provided by the Secretary under paragraph (1) may not exceed the fair market value of the property transferred by the Administrator under subsection (a).  
(c)Administration of transferred propertyUpon completion of the transfer under subsection (a), the transferred property shall be administered by the Secretary as a part of Fort Belvoir, Virginia.  
(d)Description of propertyThe exact acreage and legal description of the property or properties to be conveyed under this section shall be determined by surveys satisfactory to the Administrator and the Secretary.  
(e)Status reportNot later than November 30, 2007, the Administrator and the Secretary shall jointly submit to the congressional defense committees a report on the status and estimated costs of the transfer under subsection (a).  
FOther Matters 
2861.Report on condition of schools under jurisdiction of Department of Defense Education Activity 
(a)Report requiredNot later than March 1, 2008, the Secretary of Defense shall submit to the congressional defense committees a report on the conditions of schools under the jurisdiction of the Department of Defense Education Activity.  
(b)ContentThe report required under subsection (a) shall include the following: 
(1)A description of each school under the control of the Secretary, including the location, year constructed, grades of attending children, maximum capacity, and current capacity of the school.  
(2)A description of the standards and processes used by the Secretary to assess the adequacy of the size of school facilities, the ability of facilities to support school programs, and the current condition of facilities.  
(3)A description of the conditions of the facility or facilities at each school, including the level of compliance with the standards described in paragraph (2), any existing or projected facility deficiencies or inadequate conditions at each facility, and whether any of the facilities listed are temporary structures.  
(4)An investment strategy planned for each school to correct deficiencies identified in paragraph (3), including a description of each project to correct such deficiencies, cost estimates, and timelines to complete each project.  
(5)A description of requirements for new schools to be constructed over the next 10 years as a result of changes to the population of military personnel.  
(c)Use of report as master plan for repair, upgrade, and construction of schoolsThe Secretary shall use the report required under subsection (a) as a master plan for the repair, upgrade, and construction of schools in the Department of Defense system that support dependants of members of the Armed Forces and civilian employees of the Department of Defense.  
2862.Repeal of requirement for study and report on impact to military readiness of proposed land management changes on public lands in UtahSection 2815 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 852) is repealed.  
2863.Additional project in Rhode IslandIn carrying out section 2866 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2499), the Secretary of the Army, acting through the Chief of Engineers, shall assume responsibility for the annual operation and maintenance of the Woonsocket local protection project authorized by section 10 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 892, chapter 665), including by acquiring any interest of the State of Rhode Island in and to land and structures required for the continued operation and maintenance, repair, replacement, rehabilitation, and structural integrity of the project, as identified by the State, in coordination with the Secretary.  
XXIXWAR-RELATED MILITARY CONSTRUCTION AUTHORIZATIONS 
2901.Authorized war-related Army construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2902(1), the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts set forth in the following table: 
 Army: Outside the United States 
  
CountryInstallation or LocationAmount   
 
AfghanistanBagram Air Base$116,800,000  
IraqCamp Adder $80,650,000  
 Al Asad $86,100,000  
 Camp Anaconda $88,200,000  
 Fallujah $880,000  
 Camp Marez$880,000  
 Mosul $43,000,000  
  Q-West$26,000,000  
  Camp Ramadi$880,000  
 Scania$5,000,000  
  Camp Speicher $103,700,00  
  Camp Taqqadum$880,000  
 Tikrit$43,000,000  
 Camp Victory $34,400,000  
Camp Warrior $880,000  
Various Locations$102,000,000      
2902.Authorization of war-related military construction appropriations, ArmyFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2007, for military construction, land acquisition, and military family housing functions of the Department of the Army in the total amount of $752,650,000 as follows: 
(1)For military construction projects outside the United States authorized by section 2901(a), $733,250,000.  
(2)For architectural and engineering services and construction design under section 2807 of title 10, United States Code, $19,400,000. meaning given that term in section 101(a)(16) of title 10, United States Code.  
 
 
June 5, 2007 
Read twice and placed on the calendar  
